306 S.W.3d 639 (2010)
Lee S. FRANCIS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70341.
Missouri Court of Appeals, Western District.
February 9, 2010.
Ruth B. Sanders, Kansas City, MO, for appellant.
Shaun J. Mackelprang and John M. Reeves, Jefferson City, MO, for respondent.
Before Division Four: THOMAS H. NEWTON, Chief Judge, LISA WHITE HARDWICK, Judge and CYNTHIA L. MARTIN, Judge.
Prior report: 197 S.W.3d 247.

ORDER
PER CURIAM:
Lee Francis appeals the trial court's judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).